Title: To Thomas Jefferson from Albert Gallatin, 24 January 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  on or before 24 Jan. 1804
               
               Is it proper to submit this letter to the Attorney general in order to examine whether prosecutions may be instituted under the Statute for actual opposition to the Marshal in the exercise of his legal functions? Or is it better not to notice the acts & to let the prosecutions for the riot take their course in the State courts?
               Respectfully submitted 
               
                  Albert Gallatin
               
            